210 F.2d 376
CHEMICAL BANK & TRUST COMPANY, Petitioner,v.Honorable Edward J. DIMOCK, United States District Judge, Respondent.
No. 22961.
United States Court of Appeals Second Circuit.
Motion Submitted January 11, 1954.
Decided February 5, 1954.

Petition for writ of mandamus in review of the decision of Judge Edward J. Dimock, sustaining the Third Amended Complaint of Arnold Bernstein against a motion to dismiss in Bernstein v. N. V. Nederlandsche-Amerikaansche Stoomvaart-Maatschappij (Chemical Bank & Trust Co., Third Party Defendant), D.C.S.D.N.Y., 117 F. Supp. 898. Petition denied.
Shearman & Sterling & Wright, New York City, for petitioner; John A. Wilson, New York City, of counsel.
Burlingham, Hupper & Kennedy, New York City, for Holland-American Line in support of petitioner; Harold M. Kennedy and Hervey C. Allen, Jr., New York City, of counsel.
Bennet, House & Couts, New York City, for Arnold Bernstein, plaintiff below, in opposition; Victor House, Albert I. Edelman and Werner Ilsen, New York City, of counsel.
Before AUGUSTUS N. HAND, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Petitioner charges that Judge Dimock disregarded our mandate in Bernstein v. N. V. Nederlandsche-Amerikaansche Stoomvaart-Maatschappij (Chemical Bank & Trust Co.), 2 Cir., 173 F.2d 71, 75-76, but since we have amended our mandate in this case, 2 Cir., 210 F.2d 375, we find it unnecessary to pass on the validity of the petitioner's contentions or the propriety of resort to mandamus.


2
Petition denied.